Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.
 Response to Amendment

Applicant's Amendment and Response filed 05/13/2021 has been entered and made of record. This application contains 35 pending claims. 
Claims 1, 4-11, 13-25, 27-32 and 35-39 have been amended.
Claims 2, 3, 12 and 26 are cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-8, 11, 21-22 and 35-38 recites the limitation " the electrically conductive structure”.  There is insufficient antecedent basis for this limitation in the claim. Which should be “the non-magnetic electrically conductive structure”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4- 11, 15-16, 21-22, 25, 29-30, 35-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka (US 6812687 hereinafter Ohtsuka) and further in view of Karrer.


Regarding to claim 1, Ohtsuka discloses a current sensor comprising: 
a non-magnetic electrically conductive structure configured to carry electrical current to be measured and to generate a magnetic field having a magnetic field strength indicative of the electrical current (fig 1 and paragraphs 33-34 (detail description) shows and discloses a current sensor with current path from 3 to aluminum conductor strip 15 and then 4; paragraph 30 discloses sensor also include a shielding layer 17 may be a lamination of a conductive and a magnetic layer, or it may be made from a nonmagnetic conductor such as copper and molybdenum or from a magnetic insulator such as ferrite), the non-magnetic electrically conductive structure comprising a single conductive layer (fig 1[15]) and at least one insulating layer (fig 1[32]); 
a magnetic sensing element (Hall element 1)  disposed in proximity to the electrically conductive structure and within the generated magnetic field (fig 1-2 shows the Hall disposes in proximity with conductor strip 15), the magnetic sensing element structured to provide an output  based on the magnetic field strength (paragraph 0043 discloses Hall voltage is proportional to the strength of the magnetic field H, which in turn is proportional to the magnitude of the current Is, so that this current is detectable from the Hall voltage). 
However Ohtsuka discloses does not disclose the magnetic sensing element (Hall element 1) comprising magneto-resistors and the magnetic sensing element output indicating, with a bandwidth greater than 10 MHz, the electrical current the electrically conductive structure carries.  
Karrer discloses a current sensor with the sensing element either Hall or magneto-resistive (claim 2) configured to measure current variations exceeding more than 10 MHz thus Karrer is capable of measure current exceeding 25Mhz (abstract).
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to replace the Hall element with different type of other magnetic sensors for measuring current with different frequency bandwidths based on particular application.

Regarding to claim 15, Ohtsuka discloses a method of constructing a current sensor comprising: 
disposing a magnetic field sensing element (Hall element 1) within a magnetic field generated by a non-magnetic current-carrying structure comprising a single conductive layer (fig 1 and paragraphs 33-34 (detail description) ;
 positioning the non-magnetic current-carrying structure to concentrate the generated magnetic field onto the magnetic field sensing element (fig. 1-2 and 7 show the 15 encircled the sensing element 1 thus the generated a magnetic field by 15 that would concentrate onto the magnetic field sensing element 1) ; and 
operating the magnetic field sensing element to measure (paragraph 0043 discloses Hall voltage is proportional to the strength of the magnetic field H, which in turn is proportional to the magnitude of the current Is, so that this current is detectable from the Hall voltage).
However Ohtsuka does not discloses to measure current with a bandwidth of greater than 10 MHz, the strength of the magnetic field the non-magnetic current-carrying structure carries and providing an output indicating the amount of electrical current flowing through the non-magnetic current-carrying structure.  
Karrer discloses a current sensor with the sensing element either Hall or magneto-resistive (claim 2) configured to measure current variations exceeding more than 10 MHz thus Karrer is capable of measure current exceeding 25Mhz (abstract).
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to replace the Hall element with different type of other magnetic sensors for measuring current with different frequency bandwidths based on particular application.

Regarding to claim 4, Ohtsuka in view of Karrer discloses the current sensor claim 1, wherein the electrically conductive structure contains no magnetic material but nevertheless shields the magnetic sensing element from electromagnetic interference (Ohtsuka discloses the non-magnetic shield 17 for shielding the Hall-effect device from external disturbances).  

Regarding to claim 7 and 21, Ohtsuka in view of Karrer discloses the current sensor (method) of claims 1 and 15 respectively above, wherein the magnetic sensing element senses current variations within the electrically conductive structure at frequencies exceeding 25 MHz (Karrer discloses a current sensor with the sensing element either Hall or magneto-resistive (claim 2) configured to measure current variations exceeding more than 10 MHz thus Karrer is capable of measure current exceeding 25Mhz (abstract).  

Regarding to claims 8 and 22, Ohtsuka in view of Karrer discloses the current sensor of (method) of claims 1 and 15 respectively above, wherein the magnetic sensing element and the electrically conductive structure are integrated into a chip (fig. 1 and 7 of Ohtsuka).  

Regarding to claim 11, Ohtsuka in view of Karrer discloses the current sensor of claim 1, wherein the magnetic sensing element comprises a magnetic field sensor positioned such that the electrically conductive structure directs a-magnetic field lines of strength towards a magnetically sensitive part of the magnetic sensing element (paragraph 3 of Ohtsuka (background section)).  

Regarding to claim 16, Ohtsuka in view of Karrer discloses the method as in claim 15, wherein the magnetic field sensing element is magnetoresistive (claim 2 of Karrer discloses the magnetic field sensing element either Hall or magneto-resistive) .  

Regarding to claim 25, Ohtsuka in view of Karrer discloses the method as in claim 15, wherein the magnetic field sensing element comprises at least one of a Hall-sensor, current transducer, Rogowski coil, or other magnetic field sensor and the method further comprises positioning the magnetic field sensing element relative to the non-magnetic current-carrying structure  to cause the non-magnetic current-carrying structure to concentrate magnetic field lines of strength towards a  magnetically sensitive part of the magnetic field sensing element (Ohtsuka discloses a Hall sensor, Karrer discloses Hall, MR and Rogowski).  

Regarding to claim 29, Ohtsuka in view of Karrer discloses the current sensor of claim 1, further including a signal processing circuit responsive to the magnetic sensing element, the signal processing circuit including an amplifier with a bandwidth greater than 1 MHz (Karrer discloses a current sensor with processor comprises, for example, a first order delay device connected to the Rogowski coil output and means for amplifying/reducing the signals followed by adding means, the  

Regarding to claim 30, Ohtsuka in view of Karrer discloses the current sensor of claim 1, further including a signal processing circuit responsive to the output the magnetic sensing element produces, the signal processing circuit including an amplifier with a bandwidth in the range of greater than 10 MHz up to 205MHz (Karrer discloses a current sensor with processor comprises, for example, a first order delay device connected to the Rogowski coil output and means for amplifying/reducing the signals followed by adding means, the delay time constant and the amplifying/reducing factors being selected so that the device output (8) signal is proportional to the intensity of the current to be measured in a very wide frequency range, i.e. from 0 to more than 10 MHz). 

Regarding to claim 35, Ohtsuka in view of Karrer discloses the current sensor of claim 1, wherein the electrically conductive structure is wrapped over a top portion of the current sensor in close proximity to the magnetic sensing element (fig. 1-2 and 7 of Ohtsuka shows the electrically conductive structure 15 encircled Hall 1).  

Regarding to claim 36, Ohtsuka in view of Karrer discloses the current sensor of claim 1 further comprising a printed circuit board in proximity to the electrically conductive structure with a rectangular cross-section coaxial or parallel to a length of the electrically conductive structure (claim 4 of Karrer or the current detector of Ohtsuka in form of an IC thus it would has necessitated to arrange on a PCB with other necessity elements in order to operate).  

Regarding to claim 37, Ohtsuka in view of Karrer discloses the current sensor of claim 1, further comprising a printed circuit board placed on the electrically conductive structure with a circular or oval cross section (Karrer shows circular cross section conductor).  

Regarding to claim 39, Ohtsuka in view of Karrer discloses the current sensor of claim 1, further comprising a printed circuit board placed on an electrically conductive structure comprising a cable of arbitrary cross-section (fig. 1, 7 of Ohtsuka).   


Claims 5-6, 9, 13-14, 18-20, 23, 27-28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Karrer as applied to claim 1 above, and further in view of Kinzel.

Regarding to claim 5, Ohtsuka in view of Karrer discloses the current sensor of claim 1, wherein the electrically conductive structure is folded or wrapped around the magnetic sensing element to thereby provide a uniform or substantially uniform magnetic field for the magnetic sensing element to sense (fig. 7 shows 15 being folded or wrapped above hall element 1).  
Even if Ohtsuka in view of Karrer does not discloses wherein the electrically conductive structure is folded or wrapped around the magnetic sensing element to thereby provide a uniform or substantially uniform magnetic field for the magnetic sensing element to sense.
Kinzel discloses a current sensor where the sensing element being folded or wrapped around the U-shaped conductor which would necessitated to provide a uniform or substantially uniform magnetic field for the magnetic sensing element to sense.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to measures current with high frequency as based on particular application.

Regarding to claim 6, Ohtsuka in view of Karrer discloses the current sensor of claim 1, wherein the electrically conductive structure is folded or wrapped around the magnetic sensing element to enhance sensed magnetic field strength and reduce response time (fig. 7 shows 15 is folded wrapped above hall element 1). 
Even if Ohtsuka in view of Karrer does not discloses wherein the electrically conductive structure is folded or wrapped around the magnetic sensing element to enhance sensed magnetic field strength and reduce response time.
Kinzel discloses a current sensor where the sensing element being folded or wrapped around the U-shaped conductor.


Regarding to claims 9 and 23, Ohtsuka in view of Karrer discloses the current sensor of (method) of claims 1 and 15 respectively above, except wherein the electrically conductive structure reflects the magnetic field onto the magnetic sensing element, enhancing the field detected by the magnetic sensing element and increasing the speed of the magnetic sensing element's response.  
Kinzel discloses a current sensor where the sensing element being placed inside the U-shaped conductor; thus the conductor reflects the magnetic field back onto the sensing element, enhancing the field detected by the sensing element and increasing the speed of the sensing element's response
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Kinzel into Ohtsuka in view of Karrer in order to improve sensor performance while also providing low cost.

Regarding to claims 13 and 27, Ohtsuka in view of Karrer discloses the current sensor (method) of claims 1 and 15 respectively above.
 However Ohtsuka in view of Karrer does not disclose wherein the electrically conductive structure is textured to enhance or limit certain frequencies.  
Fig. 2 of Kinzel shows the electrically conductive structure is textured.


Regarding to claims 14 and 28, Ohtsuka in view of Karrer discloses the current sensor (method) of claims 1 and 15 respectively above, except wherein the electrically conductive structure comprises a conductive non-magnetic mesh or parallel non-magnetic conductive wires that are wrapped around the magnetic sensing element.
Fig. 2 of Kinzel shows parallel wires.  
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Kinzel into Ohtsuka in view of Karrer in order to improve sensor performance while also providing low cost.

Regarding to claim 18, Ohtsuka in view of Karrer discloses the method as in claim 15, further including shielding the magnetic field sensing element from electromagnetic interference (Ohtsuka discloses the magnetic or non-magnetic shield 17 for shielding the Hall-effect device from external disturbances).
However Ohtsuka in view of Karrer discloses does not disclose by wrapping or folding the non-magnetic current-carrying structure  around the magnetic field sensing element (Ohtsuka discloses the non-magnetic shield 17 for shielding the Hall-effect device from external disturbances).  

Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to measures current with high frequency as based on particular application.

Regarding to claim 19, Ohtsuka in view of Karrer discloses the method as in claim 15, except further including wrapping or folding the non-magnetic current-carrying structure around two opposing sides of the magnetic field sensing element to provide a uniform or substantially uniform magnetic field at the magnetic field sensing element.  
Kinzel discloses a current sensor where the sensing element being folded or wrapped around the U-shaped conductor which would necessitated to provide a uniform or substantially uniform magnetic field for the magnetic sensing element to sense.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to measures current with high frequency as based on particular application.

Regarding to claim 20, Ohtsuka in view of Karrer discloses the method as in claim 15, except further including wrapping or folding the non-magnetic current-carrying structure around the magnetic field sensing element to enhance sensed magnetic field strength and reduce response time.  

Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Kinzel into Ohtsuka in view of Karrer in order to improve sensor performance while also providing low cost.


Regarding to claim 38, Ohtsuka in view of Karrer discloses the current sensor of claim 1, further comprising a printed circuit board placed on the electrically conductive structure except which comprises a cable having multiple non-magnetic conductors.  
Fig. 2 of Kinzel shows multiple parallel wires.  
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Kinzel into Ohtsuka in view of Karrer in order to improve sensor performance while also providing low cost.

Claims 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Karrer as applied to claim 1 above, and further in view of Muraki et al. (US 20080094060, hereinafter Muraki).

Regarding to claim 10, Ohtsuka in view of Karrer discloses the current sensor of claim 1.
However Ohtsuka in view of Karrer does not disclose wherein the electrically conductive structure is offset and/or disposed next to the magnetic sensing element parallel to the direction of the magnetic field generated by the electrically conductive structure and still directs a uniform magnetic field towards the magnetic sensing element.  
Muraki discloses a current sensor, fig. 6A-B shows the conductor 4B arranged next to the magnetic field detector 2 parallel to the direction of the magnetic field generated by 4B.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Muraki into Ohtsuka in view of Karrer in order to provide an electric current detector by which space-saving can be achieved, and highly precise current detection becomes possible.

Regarding to claim 24, Ohtsuka in view of Karrer discloses the method as in claim 15.
However Ohtsuka in view of Karrer does not disclose further including offsetting the non-magnetic current-carrying structure and/or placing the wrapped or folded non-magnetic current-carrying structure next to the magnetic field sensing element parallel to the direction of the magnetic field induced by the carrying structure, still directing a uniform magnetic field towards the magnetic field sensing element, and detecting the uniform magnetic field with the magnetic field sensing element.  
generated by 4B.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art incorporate Muraki into Ohtsuka in view of Karrer in order to provide an electric current detector by which space-saving can be achieved, and highly precise current detection becomes possible.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Karrer as applied to claim 15 above, and further in view of Ausserlechner.

Regarding to claim 17, Ohtsuka in view of Karrer discloses the method as in claim 15, except wherein the magnetic field sensing element is anisotropic.  
Paragraph 0118 of Ausserlechner discloses a current sensor with the sensing element being Hall sensors also other magnetic field sensors may be used, e.g. magnetoresistive (MR) devices like AMR (anisotropic MR), GMR (giant MR), or TMR (tunneling MR) devices.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to use AMR element instead of Hall element as a matter of choice of application specific.


Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Karrer as applied to claim 30 above, and further in view of Eaton.

Regarding to claim 31, Ohtsuka in view of Karrer discloses the current sensor of claim 30
However Ohtsuka in view of Karrer does not disclose wherein the amplifier has adjustable gain to accommodate various current ranges including if the lower detection value is negative and corresponding magnetic field strengths.  
Eaton discloses a current sensing system (paragraph 0005) included an amplifier with a gain control adjustment (para 43-44). When incorporates the amplifier of Eaton into the amplifier of Kinzel thus it would has necessitated to accommodate various current range including is the lower detection value is negative and corresponding magnetic field strengths (fig. 8 and 20 shows the detection of current distortion if the lower detection value is negative which caused by fast slew rate and stray magnetic field).
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to incorporate the amplifier as taught by Eaton into the system of Ohtsuka in view of Karrer in order to reduce the transition time (paragraph 0065).

Regarding to claim 32, Ohtsuka in view of Karrer discloses the current sensor of claim 29 wherein the amplifier has a slew rate which enables the signal processing circuit to exhibit a response time consistent with a frequency response exceeding 10 MHz (Karrer discloses a current sensor with the sensing element either Hall or magneto-resistive (claim 2) configured to measure current variations exceeding more than 10 MHz).  
However Ohtsuka in view of Karrer does not disclose the amplifier has a slew rate which enables the signal processing circuit to exhibit a response time consistent with a frequency response exceeding 10 MHz.
Eaton discloses a current sensing system (paragraph 0005) included an amplifier with a fast slew rate (para 65).
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to incorporate the amplifier as taught by Eaton into the system of Ohtsuka in view of Karrer in order to reduce the transition time (paragraph 0065).

Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka in view of Karrer as applied to claims 29 respectively above, and further in view of Cesaretti.

Regarding to claim 33, Ohtsuka in view of Karrer discloses the current sensor of claim 29, except wherein the signal processing circuit has linear response as a function of frequency.  
 discloses a current sensor that senses a magnetic field generated by a current carried by a current-carrying conductor and Fig. 1, 12 shows a signal processing circuit (all elements except the Hall elements) has linear response as a function of frequency.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to incorporate Cesaretti into the system of Ohtsuka in view of Karrer in order to provide a self-test or a self-calibration of the circuitry of the magnetic field sensor.

Regarding to claim 34, Ohtsuka in view of Karrer discloses the current sensor of claim 29, except wherein the signal processing circuit has a non-linear response as a function of frequency.  
Cesaretti discloses a current sensor that senses a magnetic field generated by a current carried by a current-carrying conductor and Fig. 1, 12 shows a signal processing circuit (all elements except the Hall elements) has non-linear response as a function of frequency.
Therefore, at the time before the effective filing date, it would be obvious to a person with an ordinary skill in the art to incorporate Cesaretti into the system of Kinzel in order to provide a self-test or a self-calibration of the circuitry of the magnetic field sensor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.